

AMENDMENT NINE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This Amendment Nine to Amended and Restated Revolving Credit and Term Loan
Agreement (“Amendment”) is dated as of March 30, 2018 (“Effective Date”) between
ADDVANTAGE TECHNOLOGIES GROUP, INC., an Oklahoma corporation (“Borrower”) and
BOKF, NA dba Bank of Oklahoma, formerly known as Bank of Oklahoma, N.A.
(“Lender”).


RECITALS


A. Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November 30, 2010 (as amended from time to time, the “Loan
Agreement”), by and between Borrower and Lender, under which currently exists
(i) a $7,000,000.00 revolving line (“Line Facility”), (ii) a $2,760,000.00 term
loan facility (“$2,760,000.00 Term Facility”), and (iii) a $4,000,000.00 term
loan facility (“$4,000,000.00 Term Facility”) (separately and collectively, the
“Loan”),  and pursuant to which other loan documents were executed and delivered
to Lender, including without limitation the following (together with the Loan
Agreement, separately and collectively, the “Loan Documents”):  (a)
$7,000,000.00 Promissory Note (“Existing Line Note”) dated March 31, 2017 from
Borrower to Lender, maturing March 30, 2018; (b) $2,760,000.00 Promissory Note
(“$2,760,000.00 Term Note”) dated November 20, 2006 from Borrower to Lender, 
maturing November 30, 2021; (c)  $4,000,000.00 Promissory Note (“$4,000,000.00
Term Note”) dated October 14, 2016 from Borrower to Lender, maturing October 14,
2019; (d) Security Agreements and/or Joinder Agreements from the Borrower and
each of the Guarantors; (e) Guaranty Agreements and/or Joinder Agreements from
each of the Guarantors; and (f) other instruments, documents and agreements
executed or delivered to Lender in connection with the Loan Agreement.


B. Borrower has requested Lender to (i) extend its Commitment as to the Line
Facility and the maturity date of the Existing Line Note to March 30, 2019, and
(ii) reduce the Commitment of the Line Facility to $5,000,000.00; and Lender has
agreed to such request, subject to the terms and conditions set forth in this
Amendment.


AGREEMENT


For valuable consideration received, Borrower and Lender agree to the following:


1. Definitions.  Capitalized terms used in this Amendment (including capitalized
terms used in the Recitals) that are not otherwise defined herein have the
respective meanings ascribed to them in the Loan Agreement.  The following
definitions are hereby incorporated into the Loan Agreement.


2. Amendments to Loan Agreement.


 

--------------------------------------------------------------------------------



2.1.
Revolving Line Commitment.  Subject to the terms and conditions of this
Amendment, Lender agrees to: (i) reduce its Commitment to $5,000,000.00; and
(ii) extend its reduced Commitment as to the Line Facility to March 29, 2019. In
furtherance hereof: (a) Section 1.72 (Termination Date) is hereby amended to
replace the date “March 30, 2018” to now read “March 29, 2019”; and (ii)
Borrower shall execute and deliver to Lender a $5,000,000.00 Promissory Note
(“Renewal Line Note”), in form and content satisfactory to Lender, which
evidences an extension, renewal and modification, but not a novation or payment,
of the Existing Line Note.



2.2.
Subsidiaries. Borrower represents to Lender that the entities on the
Ratification of Collateral Documents and Ratification of Guaranty attached
hereto are the only Subsidiaries of the Borrower as of the Effective Date.



3. Conditions.  The effectiveness of this Amendment is subject to satisfaction
of the following.


3.1.
Loan Documents.  Borrower shall execute and/or deliver the following:



3.1.1.
This fully executed Amendment and all Ratifications attached hereto;



3.1.2.
The fully executed Renewal Line Note; and



3.1.3.
Any other instruments, documents or agreements reasonably requested by Lender in
connection herewith.



3.2.
No Default.  No Event of Default shall have occurred and be continuing under the
Loan Agreement or any other Loan Documents or will result from the execution of
or performance under this Amendment or the documents executed pursuant hereto.



3.3.
Legal Matters.  All legal matters required by Lender and Lender’s legal counsel
to be satisfied by the Borrower and any other Loan Party and the transactions
contemplated hereby shall have been satisfied satisfactory to the Lender and its
legal counsel.



3.4.
Ratification of Borrower.  Borrower  hereby (i) ratifies, affirms and restates
its obligations under, and acknowledges, renews and extends its continued
liability under, the Loan Agreement (as amended hereby) and all other Loan
Documents to which it is a party, (ii) agrees that the Loan Agreement (as
amended hereby) and all other Loan Documents to which it is a party remain in
full force and effect, and (iii) represents that each representation and
warranty set forth in the Loan Agreement (as amended hereby) and other Loan
Documents to which it is a party remains true, correct and accurate as of the
Effective Date, and are hereby restated.  Borrower further agrees and represents
to Lender that the facts set forth in the Recitals are true and correct.



2

--------------------------------------------------------------------------------

3.5.
Ratification of Guarantor.  Each Guarantor, by execution of the ratification
following the signature page hereof, hereby (i) agrees to this Amendment, (ii)
ratifies,  affirms and restates its obligations under, and acknowledges, renews
and extends its continued liability under, its Guaranty as to all Obligations of
the Borrower, including without limitation the Renewal Line Note, (iii) confirms
that, after giving effect to the amendments provided for herein, its Guaranty
remains in full force and effect, (iv) represents that each representation and
warranty set forth in its Guaranty remains true, correct and accurate as of the
Effective Date, and are hereby restated, and (v) acknowledges and agrees that
nothing in this Amendment shall affect or impair any rights, remedies or powers
which Lender may have under any of the Loan Documents, including without
limitation the Guaranty.



3.6.
Ratification of Collateral Documents.  Each of the Borrower and other Loan
Parties to any instruments, documents, agreements, assignments, security
agreements or similar security instruments (separately and collectively, the
“Collateral Documents”) executed under and pursuant to the Loan Agreement to
secure payment of the Obligations of Borrower to Lender, by execution of the
ratification following the signature page hereof, hereby (i) agrees to this
Amendment, (ii) ratifies, affirms and restates each Collateral Document to which
it is a party and agrees that the Collateral Documents are, and shall remain at
all times during the term of the Loan, first and valid liens and security
interests, (iii) confirms that, after giving effect to the amendments provided
for herein, the Collateral Documents remain in full force and effect,  (iv)
represents that each representation and warranty set forth in the Collateral
Documents remains true and correct as of the Effective Date, and are hereby
restated as of the Effective Date, and (v) ratifies and confirms that all
Exhibits and Schedules attached to the Loan Agreement and other Loan Documents
remain true, correct and accurate as of the Effective Date, and are hereby
restated.



4.
REPRESENTATIONS AND WARRANTIES.



4.1.
Additional Representations and Warranties.  The Borrower further represents and
warrants to the Lender that:



4.1.1.
Borrower and each other Loan Party to any Loan Document  has the requisite power
and authority and has been duly authorized to execute, deliver and perform its
obligations under this Amendment, the Loan Agreement (as amended by this
Amendment), and the other Loan Documents set forth under Section 3.1 (separately
and collectively, the “Amendment Documents”).



4.1.2.
The Amendment Documents are valid and legally binding obligations of Borrower
and other Loan Parties, enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally.



4.1.3.
The execution, delivery and performance of the Amendment Documents by Borrower
and other Loan Parties do not and will not (a) conflict with, result in a breach
of the terms, conditions or provisions of, constitute a default under,



3

--------------------------------------------------------------------------------

                  
or result in any violation of the organizational and operating agreements and
documents of Borrower or any Loan Party, or any agreement, instrument,
undertaking, judgment, decree, order, writ, injunction, statute, law, rule or
regulation to which Borrower or any Loan Party is subject or by which the assets
and property of the Borrower or any Loan Party is bound or affected, (b) result
in the creation or imposition of any lien on any assets or property now or
hereafter owned by the Borrower or any Loan Party pursuant to the provisions of
any mortgage, indenture, security agreement, contract, undertaking or other
agreement to which Borrower or any Loan Party is a party, other than liens in
favor of the Lender, (c) require any authorization, consent, license, approval
or authorization of, or other action by, notice or declaration to, registration
with, any governmental agency or authority or, to the extent any such consent or
other action may be required, it has been validly procured or duly taken, or (d)
result in the occurrence of an event materially adversely affecting the validity
or enforceability of any rights or remedies of the Lender or the Borrower’s or
any Loan Party’s ability to perform its obligations under the Loan Agreement and
related Loan Documents.


5. MISCELLANEOUS.


5.1.
Effect of Amendment.  The terms of this Amendment shall be incorporated into and
form a part of the Loan Agreement. Except as amended, modified and supplemented
by this Amendment, the Loan Agreement shall continue in full force and effect in
accordance with its stated terms, all of which are hereby reaffirmed, confirmed
and restated in every respect as of the date hereof. In the event of any
irreconcilable inconsistency between the terms of this Amendment and the terms
of the Loan Agreement, the terms of this Amendment shall control and govern, and
the agreements shall be interpreted so as to carry out and give full effect to
the intent of this Amendment. All references to the Loan Agreement appearing in
any of the Loan Documents shall hereafter be deemed references to the Loan
Agreement as amended, modified and supplemented by this Amendment.  This
Amendment supersedes any prior or contemporaneous discussions, representations
or agreements, oral or written, concerning the subject matter of this Amendment.



5.2.
Descriptive Headings.  The descriptive headings of the several paragraphs of
this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.



5.3.
Governing Law.  This Amendment, the Loan Agreement, and all other Loan Documents
and all matters relating hereto or thereto or arising therefrom (whether
sounding in contract law, tort law or otherwise), shall be governed by, and
shall be construed and enforced in accordance with, the laws of the State of
Oklahoma, without regard to conflicts of laws principles.  Borrower hereby
consents to the jurisdiction of any state or federal court located within the
County of Tulsa, State of Oklahoma and irrevocably agrees that, subject to
Lender’s election, all actions or proceedings arising out of or relating to the
foregoing described documents and matters shall be litigated in such courts. 
Borrower expressly submits and consents to the jurisdiction of the aforesaid
courts



4

--------------------------------------------------------------------------------

      
and waives any defense of forum non conveniens.  Borrower hereby waives personal
service of any and all process and agrees that all such service of process may
be made upon Borrower by certified or registered mail, return receipt requested,
addressed to Borrower at the address set forth in the Loan Agreement and service
so made shall be complete ten (10) days after the same has been posted.


5.4.
Reimbursement of Expenses.  Borrower agrees to pay the reasonable costs,
expenses and fees, including without limitation reasonable legal fees and
out-of-pocket expenses of Riggs, Abney, Neal, Turpen, Orbison & Lewis, legal
counsel to the Lender, incurred by Lender in connection herewith.



5.5.
Release of Lender.  In consideration of the amendments contained herein, the
Loan Parties hereby waive and release the Lender (and its employees, loan
participants, agents attorneys, officers, directors, partners, successors and
assigns) from any and all claims, damages, expenses, liabilities, disputes,
defenses and setoffs of any and every character, known or unknown, with respect
to the Loan Agreement and the other Loan Documents and the transactions
contemplated thereby accruing or arising on or before the date hereof.  Each
Loan Party acknowledges that it has consulted by legal counsel of its choice and
that each Loan Party has voluntarily and without coercion or duress of any kind
entered into this Amendment.



5.6.
No Waiver.  Borrower expressly acknowledges and agrees that the execution of
this Amendment shall not constitute a waiver, and shall not preclude the
exercise, of any right, power or remedy granted to Lender in any Loan Document,
or as provided by applicable law.  No previous amendment, modification,
extension or compromise entered into with respect to any obligations of Borrower
to Lender shall constitute a course of dealing or be inferred or construed as
constituting an expressed or implied understanding to enter into any future
modification, extension, waiver or compromise.  No delay on the part of Lender
in exercising any right, power, or remedy shall operate as a waiver thereof, or
otherwise prejudice Lender’s rights, powers, or remedies.



5.7.
Entire Agreement.  This Amendment reflects the entire understanding of the
Borrower and other Loan Parties as to the matters set forth herein.



5.8.
Counterparts.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.



5.9.
USA Patriot Act Notification.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act of 2001, 31 U.S.C. Section
5318, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lender to identify the Borrower in
accordance therewith.

5.10.
Late Fees.  To the extent any payment due under any Loan Document is not paid
within 10 calendar days of the due date therefore, and, to the extent that the
following

 
5

--------------------------------------------------------------------------------

        
described fee is deemed to constitute interest, subject to any usury savings
clause in the Loan Documents and to the extent permitted by law, in addition to
any interest or other fees and charges due under the applicable Loan Document,
Borrower shall pay Lender a late fee equal to 5% of the amount of the payment
that was required to have been made.  Borrower agrees that the charges set forth
herein are reasonable compensation to Lender for the acceptance and handling of
such late payments.


5.11.
Waiver of Jury Trial.  Each of Borrower and Lender hereby irrevocably waives any
and all right to trial by jury in any legal actions or proceeding arising out of
or relating to the Loan Documents or the transactions contemplated thereby and
agrees that any such action or proceeding shall be tried before a court and not
before a jury.  Each of Borrower and Lender acknowledges that this waiver is a
material inducement to enter into a business relationship, and that each has
relied on the waiver in entering into this Amendment and the other Loan
Documents, and that each will continue to rely on this waiver in their related
future dealings.  Each of Borrower and Lender warrants and represents that each
has had the opportunity of reviewing this jury waiver with legal counsel, and
that each knowingly and voluntarily waives its jury trial rights.



5.12.
Flood Insurance.  Borrower must provide evidence that flood insurance is not
required of Lender; provided, that if the Mortgaged Property is located in a
special flood hazard area, a notification thereof shall be provided to and
acknowledged by the mortgagor, and adequate proof of flood insurance (either a
declaration page or an application for flood insurance accompanied by proof of
payment) must be delivered to Lender, equal to the lesser of (i) the outstanding
principal balance of the Loan, (ii) the maximum amount available under the NFIP
for the particular type of improvement, or (iii) the full insurable value of the
improvement.









Signature pages follow


6

--------------------------------------------------------------------------------

“Borrower”


ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By:    /s/ Scott A. Francis
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer








“Lender”


BOKF, NA dba Bank of Oklahoma




By:    /s/ Timberly Harding 
Timberly Harding,
Vice President




































Signature page to Amendment Nine to Revolving Credit and Term Loan Agreement




7

--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY


As inducement for the Lender to enter into the Amendment Nine to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
March 30, 2018, to which this Ratification is affixed, the undersigned
Guarantors each hereby agrees to the Amendment, including Section 3.5 thereof.
This Ratification may be executed in multiple counterparts.


ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC.,
a Missouri corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC.,
a Nebraska corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC.,
a Texas corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer





Signature page to Ratification of Guaranty to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement


8

--------------------------------------------------------------------------------

TULSAT, LLC, an Oklahoma limited liability company, by conversion of Tulsat
Corporation




By:  /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By:   ADDvantage Technologies Group, Inc.,
an Oklahoma corporation,
Its sole member and manager




By:       /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer


NAVE COMMUNICATIONS COMPANY,
a Maryland company




By:   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer


ADDVANTAGE ACQUISITION CORPORATION,
an Oklahoma corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer












Signature page to Ratification of Guaranty to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement


9

--------------------------------------------------------------------------------

TULSAT-ARIZONA, LLC, an Oklahoma limited liability company

By:   /s/ Scott A. Francis 
Scott A. Francis, Chief Financial Officer,
Treasurer and Secretary




ADDVANTAGE TRITON, LLC,
an Oklahoma limited liability company




By:   /s/ David L. Humphrey 
David L. Humphrey, President
























































Signature page to Ratification of Guaranty to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement


10

--------------------------------------------------------------------------------

RATIFICATION OF COLLATERAL DOCUMENTS


As inducement for the Lender to enter into the Amendment Nine to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
March 30, 2018, to which this Ratification is affixed, the undersigned hereby
agrees to the Amendment, including Section 3.6 thereof.  This Ratification may
be executed in multiple counterparts.


ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer


ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC.,
a Missouri corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC.,
a Nebraska corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC.,
a Texas corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




Signature page to Ratification of Collateral Documents to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement


11

--------------------------------------------------------------------------------

NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


TULSAT, LLC, an Oklahoma limited liability company, by conversion of Tulsat
Corporation




By:   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By:   ADDvantage Technologies Group, Inc.,
an Oklahoma corporation,
Its sole member and manager




By        /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer


NAVE COMMUNICATIONS COMPANY,
a Maryland company




By:   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer











Signature page to Ratification of Collateral Documents to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement






12

--------------------------------------------------------------------------------

ADDVANTAGE ACQUISITION CORPORATION,
an Oklahoma corporation




By:   /s/ Scott A. Francis
Scott A. Francis, CFO/Secretary/Treasurer


TULSAT-ARIZONA, LLC, an Oklahoma limited liability company




By:   /s/ Scott A. Francis 
Scott A. Francis, Chief Financial Officer,
Treasurer and Secretary


ADDVANTAGE TRITON, LLC,
an Oklahoma limited liability company




By:   /s/ David L. Humphrey 
David L. Humphrey, President




































Signature page to Ratification of Collateral Documents to Amendment Nine
to Amended and Restated Revolving Credit and Term Loan Agreement
 
13